Exhibit 10.1




PURCHASE AGREEMENT




THIS AGREEMENT is made as of March 1, 2013, by and between Salon Media Group,
Inc. (the “Company”), a Delaware corporation, with its principal offices at 101
Spear Street, Suite 203, San Francisco, CA 94105, and the purchaser whose name
and address is set forth on the signature page hereof (the “Purchaser”).




IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:




SECTION 1.     Authorization of Sale of Common Stock. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to approximately 80,000,000 shares (the “Shares”) of common stock, par
value $0.001 per share (the “Common Stock”), for a purchase price of $0.35 per
share payable in cash or in debt or equity securities of the Company (the “Other
Company Securities”) as set forth on Exhibit A to this Agreement.




SECTION 2.     Agreement to Sell and Purchase Shares. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to the Purchaser, and the Purchaser will buy from the Company, upon the
terms and conditions hereinafter set forth, the number of Shares set forth below
in cash or upon delivery of the securities of the Company identified below shown
below:




Number of Shares to be Purchased

Aggregate Price

Security Exchanged in Full Payment of the Aggregate Price

 

$

                         

 

The Company proposes to enter into this same form of purchase agreement with
certain other investors (the “Other Purchasers”) and expects to complete sales
of Shares to them either for cash or in exchange for Other Company Securities.
The Purchaser and the Other Purchasers are hereinafter sometimes collectively
referred to as the “Purchasers,” and this Agreement and the purchase agreements
executed by the Other Purchasers are hereinafter sometimes collectively referred
to as the “Agreements.”




SECTION 3.     Delivery of the Shares at the Closing. The completion of the
purchase and sale of the Shares (the “Closing”) shall occur at the offices of
Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, NY 10104 as soon
as practicable and as agreed to by the parties hereto, within three business
days following the execution of the Agreements, or on such later date or at such
different location as the parties shall agree in writing, but not prior to the
date that the conditions for Closing set forth below have been satisfied or
waived by the appropriate party (the “Closing Date”).

 

 
 

--------------------------------------------------------------------------------

 

 




At the Closing, the Purchaser shall deliver either the cash purchase price in
immediately available funds and/or the Other Company Securities identified in
the chart above (the “Exchanged Securities”), together with all necessary
documentation to effect transfer or surrender of the Exchanged Securities to the
Company. The Company shall deliver to the Purchaser one or more certificates for
the Shares registered in the name of the Purchaser, or in such nominee name(s)
as designated by the Purchaser in writing, representing the number of Shares set
forth in Section 2 above and bearing an appropriate legend referring to the fact
that the Shares were sold in reliance upon the exemption from registration under
the Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(2) thereof and Rule 506 thereunder. The name(s) in which the stock
certificates are to be registered are set forth in the Certificate Questionnaire
attached hereto as part of Appendix I.




In connection with any sale or disposition of the Shares by the Purchaser
pursuant to Rule 144 such that the Purchaser’s transferee will acquire freely
tradable shares and upon compliance by the Purchaser with the requirements of
this Agreement, the Company shall issue replacement certificates representing
the Shares sold or disposed of without restrictive legends. Upon the earlier of
(i) receipt of notice that the Shares have been resold in reliance on an
effective and currently available resale registration pursuant to this Agreement
or (ii) the Shares becoming freely tradable by a non-affiliate pursuant to Rule
144 the Company shall (A) deliver to the transfer agent for the Common Stock
(the “Transfer Agent”) irrevocable instructions that the Transfer Agent shall
deliver certificates for the Shares without legends upon receipt by such Shares
of the legended certificates for such Shares, and (B) cause its counsel to
deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the
Securities Act. The Purchaser agrees with the Company that if Shares are sold
pursuant to the Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Shares as set forth in this
paragraph is predicated upon the Company’s reliance upon this understanding.
From and after the earlier of such dates, upon the Purchaser’s written request,
the Company shall promptly cause certificates evidencing the Purchaser’s Shares
to be replaced with Shares not subject to such restrictive legends.




The Company’s obligation to complete the purchase and sale of the Shares and
deliver the certificate(s) therefor to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company:




(a)     for payment with cash – receipt by the Company of same-day funds in the
full amount of the purchase price for the Shares being purchased hereunder;




(b)     for payment with Exchanged Securities – receipt by the Company of the
Exchanged Securities together with all necessary instruments of transfer duly
executed; and




(c)     the accuracy of the representations and warranties made by the
Purchasers and the fulfillment of those undertakings of the Purchasers to be
fulfilled prior to the Closing.




The Purchaser’s obligation to accept delivery of certificate(s) for the Shares
and to pay for the Shares evidenced thereby shall be subject to the following
conditions:

 

 
2

--------------------------------------------------------------------------------

 

 




(a)     each of the representations and warranties of the Company made herein
shall be accurate as of the Closing Date;




(b)     the fulfillment in all material respects of those undertakings of the
Company to be fulfilled prior to the Closing; and




(c)     receipt by the Purchaser of a certificate executed by the chief
executive officer and the chief financial or accounting officer of the Company,
dated as of the Closing Date, to the effect that the representations and
warranties of the Company set forth herein are true and correct as of the date
of this Agreement and as of such Closing Date and that the Company has complied
with all the agreements and satisfied all the conditions herein on its part to
be performed or satisfied on or prior to such Closing Date.




The Purchaser’s obligations hereunder are expressly not conditioned on the
purchase by any or all of the Other Purchasers of the Shares that they have
agreed to purchase from the Company.




SECTION 4.     Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Purchaser as
follows:




4.1     Incorporation and Good Standing of the Company and Its Subsidiaries. The
Company has been duly organized and is validly existing under the laws of the
State of Delaware and has the corporate power and authority to lease, and
operate its properties and to conduct its business as described in its Annual
Report on Form 10-K for the fiscal year ended March 31, 2012 (the “2012 10-K”)
and its other filings with the Securities and Exchange Commission (the
“Commission”), including its Quarterly Report on Form 10-Q for the quarter ended
September 30, 2012 (the “September 10-Q” and together with the 2012 10-K, the
“Specified SEC Filings”), and to enter into and perform its obligations under
this Agreement. Each of the Company’s subsidiaries (each, a “Subsidiary,” and
collectively, the “Subsidiaries”) has been duly organized and is validly
existing and in good standing, where applicable, under the laws of its
jurisdiction of organization and has the requisite power and authority to lease,
and operate its properties and to conduct its business as described in the
Specified SEC Filings. The Company and each of its Subsidiaries is duly
qualified as a foreign corporation or other business entity to transact business
and is in good standing, where applicable, in each jurisdiction in which such
qualification is required, whether by reason of the leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not reasonably be expected to,
individually or in the aggregate, result in any material adverse change, or any
development involving a material adverse change, in or affecting the business,
financial position, stockholders’ equity, or results of operations of the
Company and its Subsidiaries taken as a whole (any such change is called a
“Material Adverse Change”). All of the issued and outstanding capital stock of
each Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through Subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance, or
claim, except for such security interests, mortgages, pledges, liens,
encumbrances and claims that would not reasonably be expected to result in a
Material Adverse Change.




4.2     Reporting Company; Form S-1. The Company is eligible to register the
Shares to be acquired by the Purchaser and the Other Purchasers (together, the
“Registrable Securities”) for resale by the Purchaser on a registration
statement on Form S-1 under the Securities Act. The Company is subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and has filed all reports required thereby. Provided none of
the Purchasers is deemed to be an underwriter with respect to any Shares, to the
Company’s knowledge, there exist no facts or circumstances (including without
limitation any required approvals or waivers or any circumstances that may delay
or prevent the obtaining of accountant’s consents) that reasonably could be
expected to prohibit or delay the preparation and filing of a registration
statement on Form S-1 that will be available for the resale of the Registrable
Securities by the Purchaser.

 

 
3

--------------------------------------------------------------------------------

 

 




4.3     Capitalization and Other Capital Stock Matters. The authorized, issued,
and outstanding share capital of the Company as of September 30, 2012 is as set
forth in the September 10-Q (other than for subsequent issuances, if any,
pursuant to employee benefit plans described in the September 10-Q or upon
exercise of outstanding options described therein). At January 31, 2013, related
party advances were $11,833,450. Exhibit B hereto sets forth the capitalization
of the Company assuming all outstanding related party advances, convertible
notes and shares of preferred stock, par value $0.001 per share (the “Preferred
Stock”), are exchanged by Purchaser and Other Purchasers for Shares in
accordance with the provisions of this Agreement. Subject to the transactions
described in Section 4.4 hereof and Section 7.2(b), the Shares conform in all
material respects to the description thereof contained in the Specified SEC
Filings. All of the issued and outstanding shares of Common Stock and of
Preferred Stock have been duly authorized and validly issued, are fully paid and
non-assessable and have been issued in compliance with applicable federal and
state securities laws. None of the outstanding shares of Common Stock or
Preferred Stock were issued in violation of any preemptive rights, rights of
first refusal, or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal, or other rights to purchase, or
equity or debt securities convertible into, exchangeable or exercisable for, any
share capital of the Company or any of its Subsidiaries other than those
described in the Specified SEC Filings. The description of the Company’s stock
option, restricted stock, and other stock plans or arrangements, and the options
or other rights granted thereunder, set forth in the Specified SEC Filings
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options, and rights.




4.4     Authorization of the Shares. On February 1, 2013, in connection with its
approval of the transactions contemplated by this Agreement, the board of
directors of the Company approved an increase in the authorized shares of Common
Stock of the Company from 30,000,000 to 150,000,000 (the “Common Stock
Increase”), and holders of shares of outstanding Common Stock and Preferred
Stock (voting on an as converted basis in accordance with the respective
certificates of designation for the specific series of Preferred Stock)
sufficient to approve the Common Stock Increase in accordance with the Delaware
General Corporation Law, executed a written consent of stockholders approving
the Common Stock Increase. The Shares have been duly authorized for issuance and
sale pursuant to this Agreement and, subject to the filing with the Delaware
Secretary of State of the Certificate of Amendment to the Company’s Certificate
of Incorporation setting forth the Common Stock Increase (the “Certificate of
Amendment”) immediately prior to the Closing, when issued and delivered by the
Company pursuant to this Agreement, will be validly issued, fully paid, and
non-assessable and free and clear of all liens, encumbrances, preemptive rights
and other claims.

 

 
4

--------------------------------------------------------------------------------

 

 




4.5     Due Execution, Delivery and Performance of the Agreement. The Company
has full legal right, corporate power and authority to execute this Agreement
and to perform the transactions contemplated hereby. This Agreement has been
duly authorized, executed and delivered by the Company. This Agreement
constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights and the application of equitable principles relating to the
availability of remedies, and except as rights to indemnity or contribution,
including but not limited to, indemnification provisions set forth in
Section 7.4 of this Agreement may be limited by federal or state securities law
or the public policy underlying such laws.




4.6     No Violation; Consents. The Company’s execution, delivery, and
performance of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and (i) will
not result in any violation of the provisions of the Certificate of
Incorporation, by laws or other organizational documents of the Company or any
Subsidiary, (ii) will not conflict with or constitute a breach of, or a
violation or default (or, with the giving of notice or lapse of time would be in
a default, a “Default”) under or result in the creation or imposition of any
lien, charge, or encumbrance upon any property or assets of the Company or any
of its Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which either the Company or its Subsidiaries or
their properties or businesses is bound, except for such conflicts, breaches,
Defaults, liens, charges, or encumbrances as would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Change, (iii)
will not result in any violation of any applicable license, permit, law,
regulation, administrative or court decree, judgment, or order applicable to the
Company or its Subsidiaries, except for such violations that would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Change; and (iv) will not require any consent or waiver from
any third party except for such consents or waivers that have already been
obtained and are in full force and effect.




4.7     No Further Government Authorizations or Approvals Required. No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency, is required for
the Company’s execution, delivery, and performance of this Agreement and
consummation of the transactions contemplated hereby, except for the
registration of the Registrable Securities under the Securities Act and such
consents, approvals, authorizations or orders of, or registrations or filings or
qualifications as may be required under the Exchange Act and applicable foreign
or state securities or blue sky laws.




4.8     Independent Accountants. Burr Pilger Mayer, Inc., which has delivered
its report with respect to the audited consolidated financial statements and
schedules included in the 2012 10-K, is an independent registered public
accounting firm with respect to the Company and its Subsidiaries as required by
the Securities Act and the Exchange Act.




4.9     No Actions. There is no legal or governmental action, suit or proceeding
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries or any of their respective directors and
officers in their capacities as such, that would reasonably be expected to
result in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated hereby.

 

 
5

--------------------------------------------------------------------------------

 

 




4.10     No Material Adverse Change. Except as set forth in the Specified SEC
Filings, since September 30, 2012: (i) there has not been any change in the
share capital or long-term debt of the Company or any of its Subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of share capital, or any Material Adverse
Change; (ii) neither the Company nor any of its Subsidiaries has entered into
any transaction or agreement that is material to the Company and its
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its Subsidiaries taken as a
whole; and (iii) neither the Company nor any of its Subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority.




4.11     Compliance. None of the Company nor its Subsidiaries has been advised,
nor does any of them have any reason to believe, that it is not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not reasonably be expected to result in a Material Adverse
Change.




4.12     Taxes. The Company and each of its Subsidiaries has filed all material
federal, state, and other income and franchise tax returns or has properly
requested extensions thereof and has paid all taxes required to be paid by any
of them and, if due and payable, any related or similar assessment, fine, or
penalty levied against any of them except as may be being contested in good
faith and by appropriate proceedings. The Company is not aware of any tax
deficiency that has been or would reasonably be expected to be asserted or
threatened against the Company that would reasonably be expected to result in a
Material Adverse Change.




4.13     Offering Materials. Except for this Agreement, each of the Company, its
directors and officers has not distributed and will not distribute prior to the
Closing Date any offering material, including any “free writing prospectus” (as
defined in Rule 405 promulgated under the Securities Act), in connection with
the offering and sale of the Shares. The Company has not in the past nor will it
hereafter take any action to sell, offer for sale or solicit offers to buy any
securities of the Company that could result in the initial sale of the Shares
not being exempt from the registration requirements of Section 5 of the
Securities Act.




4.14     Additional Information. The information contained in the following
documents, which the Company has furnished to the Purchaser, or will furnish
prior to the Closing, as of the dates thereof, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading:




(a)     the 2012 10-K and the September 10-Q;




(b)     the Current Report on Form 8-K filed on December 10, 2012; and

 

 
6

--------------------------------------------------------------------------------

 

 




(c)     all other documents, if any, filed by the Company with the Commission
since November 14, 2012 pursuant to the reporting requirements of the Exchange
Act.




The documents referenced in clauses (a) and (b) above, at the time they were
filed with the Commission, complied in all material respects with the
requirements of the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder (the “1934 Act Rules and Regulations” and, together
with the 1933 Act Rules and Regulations, the “Rules and Regulations”). The
Company has filed all documents required to be filed by it prior to the date
hereof with the Commission pursuant to the reporting requirements of the
Exchange Act.




4.15     Price of Shares. The Company has not taken and will not take, directly
or indirectly, any action that constitutes, was designed to, or that would
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares. The Company will take reasonable best efforts to cause its officers and
directors not to take, directly or indirectly, any action which is designed to
or which has constituted or which would be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.




4.16     Non-Public Information. Other than the transactions contemplated
hereby, including the capitalization table attached as Exhibit B hereto, the
Company has not disclosed to the Purchaser information that would constitute
material non-public information as of the Closing Date.




4.17     Use of Purchaser Name. Except as otherwise required by applicable law
or regulation, the Company shall not use the Purchaser’s name or the name of any
of its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated which consent shall not be
unreasonably withheld.




4.18     Related Party Transactions. Except for the increase in related party
advances set forth in Section 4.3 hereof, no transaction has occurred between or
among the Company, on the one hand, and its affiliates, officers or directors on
the other hand, that is required to have been described under applicable
securities laws in its Exchange Act filings and is not so described in such
filings.




4.19     Financial Statements. The financial statements and the related notes
thereto of the Company and its consolidated Subsidiaries included in the 2012
10-K and the September 10-Q comply as to form in all material respects with the
applicable requirements of Regulation S-X under the Securities Act and present
fairly in all material respects the financial position, results of operations
and cash flows of the Company and its Subsidiaries as of the dates indicated and
for the periods specified; and such financial statements have been prepared in
conformity with U.S. generally accepted accounting principles (“ GAAP”) applied
on a consistent basis throughout the periods covered thereby.




4.20     Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would reasonably
be expected to, individually or in the aggregate, result in a Material Adverse
Change. There are no such transactions, arrangements or other relationships with
the Company that may create contingencies or liabilities that are not otherwise
disclosed by the Company in its Exchange Act filings.

 

 
7

--------------------------------------------------------------------------------

 

 




4.21     Internal Controls. The Company and its Subsidiaries maintain systems of
“internal control over financial reporting” sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Neither the Company nor any of its Subsidiaries is aware of any
material weakness or significant deficiency in their internal controls over
financial reporting. The Company and its Subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e)
under the Exchange Act) that is designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management, including its principal executive
officer(s) and principal financial officer(s), as appropriate to allow timely
decisions regarding required disclosure.




4.22     Integration; Other Issuances of Shares. Neither the Company nor its
Subsidiaries or any affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of Preferred Stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire Shares that would be
integrated with the sale of the Shares to the Purchaser for purposes of the
Securities Act or of any applicable stockholder approval provisions, nor will
the Company or its Subsidiaries or affiliates take any action or steps that
would require registration of any of the Shares under the Securities Act (except
as provided in Section 7.1) or cause the offering of the Shares to be integrated
with other offerings. Assuming the accuracy of the representations and
warranties of Purchasers, the offer and sale of the Shares by the Company to the
Purchasers pursuant to this Agreement will be exempt from the registration
requirements of the Securities Act.




4.23     No Adjustment to Other Securities. The issuance and sale of the Shares
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Purchasers) and will not result
in the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security, except as set forth in Exhibit A.




SECTION 5.     Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:




5.1     Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in equity securities representing an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company and comparable entities, has the
ability to bear the economic risks of an investment in the Shares and has
reviewed carefully the Specified SEC Filings and has requested, received,
reviewed and considered all information it deems relevant in making an informed
decision to purchase the Shares; (ii) the Purchaser is acquiring the Shares set
forth in Section 2 above in the ordinary course of its business and for its own
account and with no present intention of distributing any of such Shares or any
arrangement or understanding with any other persons regarding the distribution
of such Shares (this representation and warranty not limiting the Purchaser’s
right to sell the Shares pursuant to the Registration Statement (as defined in
Section 7.1(a)) or in compliance with the Securities Act and the Rules and
Regulations, or, other than with respect to any claims arising out of a breach
of this representation and warranty, the Purchaser’s right to indemnification
under Section 7.4); (iii) the Purchaser will not, directly or indirectly, offer,
sell, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Shares, nor will the
Purchaser engage in any short sale that results in a disposition of any of the
Shares by the Purchaser, except in compliance with applicable state securities
laws; (iv) the Purchaser has completed or caused to be completed the
Registration Statement Questionnaire attached hereto as part of Appendix I, for
use in preparation of the Registration Statement, and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
effective date of the Registration Statement and the Purchaser will notify the
Company immediately of any material change in any such information provided in
the Registration Statement Questionnaire until such time as the Purchaser has
sold all of its Registrable Securities or until the Company is no longer
required to keep the Registration Statement effective; (v) the Purchaser has, in
connection with its decision to purchase the number of Shares set forth in
Section 2 above, relied solely upon the Specified SEC Filings and the
representations and warranties of the Company contained herein; (vi) the
Purchaser has had an opportunity to discuss this investment with representatives
of the Company and ask questions of them and (vii) the Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act.

 

 
8

--------------------------------------------------------------------------------

 

 




5.2     Reliance on Exemptions. The Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.




5.3     Confidentiality. The Purchaser has previously agreed to keep
confidential all information concerning this private placement. The Purchaser
understands that the information about this offering, including the Common Stock
Increase, is strictly confidential and proprietary to the Company and this
Agreement is being provided to the Purchaser solely for such Purchaser’s
confidential use. The Purchaser agrees to use the information contained herein
for the sole purpose of evaluating a possible investment in the Shares and the
Purchaser acknowledges that it is prohibited from reproducing or distributing
this Agreement, or any offering materials or other information that may be
provided by the Company in connection with the Purchaser’s consideration of its
investment in the Company, in whole or in part, or divulging or discussing any
of their contents, except to its financial, investment or legal advisors in
connection with its proposed investment in the Shares. Further, the Purchaser
understands that the existence and nature of all conversations and
presentations, if any, regarding the Company and this offering must be kept
strictly confidential. The Purchaser understands that the federal securities
laws impose restrictions on trading based on information regarding this
offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. This obligation will terminate upon the filing by the Company of
the Press Release described in Section 7.2(b). In addition to the above, the
Purchaser shall maintain in confidence the receipt and content of any notice of
a Suspension (as defined in Section 5.8 below). The foregoing agreements shall
not apply to any information that is or becomes publicly available through no
fault of the Purchaser, or that the Purchaser is legally required to disclose;
provided, however, that if the Purchaser is requested or ordered to disclose any
such information pursuant to any court or other government order or any other
applicable legal procedure, it shall provide the Company with prompt notice of
any such request or order in time sufficient to enable the Company to seek an
appropriate protective order.




 

 
9

--------------------------------------------------------------------------------

 

 

5.4     Investment Decision; No Tax Advice. The Purchaser understands that
nothing in the Agreement or any other materials that may be presented to the
Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares, including in
consideration of the Exchanged Securities.




5.5     Risk of Loss. The Purchaser understands that its investment in the
Shares, particularly if in consideration of Exchanged Securities, involves a
significant degree of risk, including a risk of total loss of the Purchaser’s
investment, and the Purchaser has full cognizance of and understands all of the
risk factors related to the Purchaser’s purchase of the Shares, including, but
not limited to, those set forth under the caption “Risk Factors” in the
September 10-Q. The Purchaser understands that there is no established market
for shares of Common Stock and that no representation is being made as to the
future value of any of the Registrable Securities.




5.6     Legend. The Purchaser understands that, until such time as the
Registration Statement has been declared effective or the Registrable Securities
may be sold pursuant to Rule 144 under the Securities Act, without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Registrable Securities will bear a restrictive legend
in substantially the following form:




“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE
OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

 
10

--------------------------------------------------------------------------------

 

 




5.7     Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.




5.8     Public Sale or Distribution. (a) The Purchaser covenants with the
Company not to make any sale of the Registrable Securities under the
Registration Statement without complying with the provisions of this Agreement
and without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule), and the Purchaser
acknowledges and agrees that such Registrable Securities are not transferable on
the books of the Company unless the certificate submitted to the Transfer Agent
evidencing the Registrable Securities is accompanied by a separate Purchaser’s
Certificate of Subsequent Sale: (i) in the form of Appendix II hereto,
(ii) executed by an officer of, or other authorized person designated by, the
Purchaser, and (iii) to the effect that (A) the Registrable Securities have been
sold in accordance with the Registration Statement, the Securities Act and any
applicable state securities or Blue Sky laws and (B) the prospectus delivery
requirement effectively has been satisfied. The Purchaser acknowledges that
there may occasionally be times when the Company must suspend the use of the
prospectus (the “Prospectus”) forming a part of the Registration Statement (a
“Suspension”) until such time as an amendment to the Registration Statement has
been filed by the Company and declared effective by the Commission, or until
such time as the Company has filed an appropriate report with the Commission
pursuant to the Exchange Act. Without the Company’s prior written consent, which
consent shall not unreasonably be withheld or delayed, the Purchaser shall not
use any written materials to offer the Registrable Securities for resale other
than the Prospectus, including any “free writing prospectus” as defined in
Rule 405 under the Securities Act. The Purchaser covenants that it will not sell
any Registrable Securities pursuant to the Prospectus during the period
commencing at the time when Company gives the Purchaser written notice of the
suspension of the use of the Prospectus and ending at the time when the Company
gives the Purchaser written notice that the Purchaser may thereafter effect
sales pursuant to said Prospectus. Notwithstanding the foregoing, the Company
agrees that no Suspension shall be for a period of longer than 30 consecutive
days, and no Suspension shall be for a period longer than 60 days in the
aggregate in any 365 day period. The Purchaser further covenants to notify the
Company promptly of the sale of all of its Registrable Securities.




(b)     At any time that the Purchaser is an affiliate of the Company, any
resale of the Registrable Securities that purports to be effected under Rule 144
shall comply with all of the requirements of such rule, including the “manner of
sale” requirements set forth in Rule 144(f).




5.9     Organization; Validity; Enforcement. (i) the Purchaser has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement; (ii) the making and
performance of this Agreement by the Purchaser and the consummation of the
transactions herein contemplated will not violate any provision of the
organizational documents of the Purchaser or conflict with, result in the breach
or violation of, or constitute, either by itself or upon notice or the passage
of time or both, a default under any material agreement, mortgage, deed of
trust, lease, franchise, license, indenture, permit or other instrument to which
the Purchaser is a party or, any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to the Purchaser;
(iii) no consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required on the part of the Purchaser for the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement; (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.4 of this Agreement, may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 




5.10     Exchanged Securities. The Purchaser owns the Exchanged Securities free
and clear of any security interest, mortgage, pledge, lien, encumbrance, or
claim, except for such security interests, mortgages, pledges, liens,
encumbrances and claims.




5.11     Short Sales. Since the time the Purchaser was first contacted by the
Company concerning the transaction contemplated by this Agreement, the Purchaser
has not taken, and prior to the public announcement of the transaction after the
execution of this Agreement and the purchase agreements of the Other Purchasers,
the Purchaser shall not take, any action that has caused or will cause the
Purchaser to have, directly or indirectly, sold or agreed to sell any Shares,
effected any short sale, whether or not against the box, established any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act with
respect to the Shares, granted any other right (including, without limitation,
any put or call option) with respect to the Shares or with respect to any
security that includes, relates to or derived any significant part of its value
from the Shares.




SECTION 6.     Survival of Agreements; Non-Survival of Company Representations
and Warranties. Notwithstanding any investigation made by any party to this
Agreement, all covenants and agreements made by the Company and the Purchaser
herein and in the certificates for the Shares delivered pursuant hereto shall
survive the execution of this Agreement, the delivery to the Purchaser of the
Shares being purchased and the payment therefor. All representations and
warranties made by the Company and the Purchaser herein and in the certificates
for the Shares delivered pursuant hereto shall survive for a period of one year
following the later of the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor.

 

 
12

--------------------------------------------------------------------------------

 

 




SECTION 7.     Registration of the Registrable Securities; Compliance with the
Securities Act.




7.1     Registration Procedures and Expenses. The Company shall:




(a)     as soon as practicable, but in no event later than August 1, 2013 (the
“Filing Deadline”), prepare and file with the Commission a Registration
Statement on Form S-1 relating to the resale of the Registrable Securities (the
“Registration Statement”) by the Purchaser and the Other Purchasers from time to
time or in privately-negotiated transactions provided, however, that the
Purchaser shall not be named as an “underwriter” in the Registration Statement
without the Purchaser’s prior written consent. Such Registration Statement shall
not include any Shares or other securities for the account of any other holder
without the prior written consent of Purchasers holding a majority of the
Registrable Securities.




(b)     Notwithstanding the registration obligations set forth in this Section
7.1, if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415 under the
Securities Act, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (i) inform each of the
holders thereof and use its reasonable best efforts to file amendments to the
Registration Statement as required by the Commission and/or (ii) withdraw the
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-1
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use reasonable
best efforts to advocate with the Commission for the registration of all of the
Registrable Securities in accordance with any publicly available written or oral
guidance, comments, requirements or requests of the Commission staff
(“Commission Guidance”). Notwithstanding any other provision of this Agreement
to the contrary, if any Commission Guidance sets forth a limitation of the
number of Registrable Securities permitted to be registered on a particular
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Purchaser as to its Registrable Securities,
the number of Registrable Securities to be registered on such Registration
Statement will be reduced with respect to each Purchaser on a pro rata basis
based on the total number of unregistered Registrable Securities held by such
Purchasers, subject to a determination by the Commission that certain Purchasers
must be reduced first based on the number of Registrable Securities held by such
Purchasers). In the event the Company amends the Registration Statement or files
a New Registration Statement, as the case may be, under clauses (i) or (ii)
above, the Company will use reasonable best efforts to file with the Commission,
as promptly as allowed by the Commission or Commission Guidance provided to the
Company or to registrants of securities in general, one or more registration
statements on Form S-1 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Registration
Statement, as amended, or the New Registration Statement (the “Additional
Registration Statements”). For purposes of this Agreement, the Filing Deadline
of an Additional Registration Statement shall be the 10th day after the date
that the Company is allowed to file such Additional Registration Statement by
the Commission or Commission Guidance provided to the Company and the
Registration Statement, any New Registration Statement and any Additional
Registration Statement may be referred to as a “Registration Statement.”

 

 
13

--------------------------------------------------------------------------------

 

 




(c)     use our reasonable commercial efforts, subject to receipt of necessary
information from the Purchasers, to cause the Commission to declare the
Registration Statement effective within (i) 40 days after the filing thereof
(the “Filing Date”), if the Company is notified by the Commission that the
Registration Statement will not be reviewed or (ii) 90 days of the Filing Date,
if the Commission notifies the Company that it will review the Registration
Statement (the “Effective Deadline”);




(d)     promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) 24 months after the effective date of the Registration
Statement or (ii) the date all of the Registrable Securities have been sold;




(e)     use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order;




(f)     furnish to the Purchaser with respect to the Registrable Securities
registered under the Registration Statement (and to each underwriter, if any, of
such Registrable Securities) such number of copies of prospectuses and such
other documents as the Purchaser may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Securities
by the Purchaser;




(g)     file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;




(h)     immediately notify the Purchaser, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Registration Statement includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the Commission and
furnish to such holder an amendment of such Registration Statement as may be
necessary so that such Registration Statement shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;




(i)     bear all expenses in connection with the procedures in paragraphs
(a) through (f) of this Section 7.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, including any expenses
incurred with respect to the duties of the Transfer Agent pursuant to this
Agreement, other than fees and expenses, if any, of counsel or other advisers to
the Purchaser or the Other Purchasers or underwriting discounts, brokerage fees
and commissions incurred by the Purchaser or the Other Purchasers, if any in
connection with the offering of the Registrable Securities pursuant to the
Registration Statement;

 

 
14

--------------------------------------------------------------------------------

 

 




7.2     Additional Requirements with Respect to this Offering. The Company
shall:




(a)     file a Form D with respect to the Shares as required under Regulation D
and to provide a copy thereof to the Purchaser promptly after filing;




(b)     file the Certificate of Amendment immediately prior to the Closing and
take all such other actions as may be required under the Delaware General
Corporation Law in order to effect the Common Stock Increase;




(c)     issue a press release not later than four business days after the
Closing (the “Press Release”) describing all the material terms of the
transactions contemplated by this Agreement and the purchase agreements of the
Other Purchasers, the Common Stock Increase and any other material non-public
information disclosed to the Purchasers. The Purchaser shall be entitled to rely
upon the Press Release in trading in the Company’s securities;




(d)     in order to enable the Purchasers to sell the Registrable Securities
under Rule 144 to the Securities Act, for a period of one year from Closing, use
its commercially reasonable efforts to comply with the requirements of Rule 144,
including without limitation, use its commercially reasonable efforts to comply
with the requirements of Rule 144(c)(1) with respect to public information about
the Company and to timely file all reports required to be filed by the Company
under the Exchange Act; and




The Company understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder. A draft of the proposed form of the questionnaire
related to the Registration Statement to be completed by the Purchaser is
attached hereto as Appendix I.




7.3     Transfer of Registrable Securities After Registration. The Purchaser
agrees that it will not effect any disposition of the Registrable Securities or
its right to purchase the Registrable Securities that would constitute a sale
within the meaning of the Securities Act or pursuant to any applicable state
securities laws, except as contemplated in the Registration Statement referred
to in Section 7.1 or as otherwise permitted by law, and that it will promptly
notify the Company of any changes in the information set forth in the
Registration Statement regarding the Purchaser or its plan of distribution.




7.4     Indemnification.




(a)     Each Purchaser will severally, but not jointly, indemnify and hold
harmless the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, but only
if such settlement is effected with the written consent of such Purchaser)
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon any untrue
or alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
in the Registration Statement or any amendment or supplement thereto not
misleading or in the Prospectus or any amendment or supplement thereto not
misleading in the light of the circumstances under which they were made, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Purchaser expressly for use therein; and will
reimburse the Company, each of its directors, each of its officers who signed
the Registration Statement or controlling person for any legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that each Purchaser’s
aggregate liability under this Section 7 shall not exceed the amount of proceeds
received by such Purchaser on the sale of the Shares owned by it pursuant to the
Registration Statement.

 

 
15

--------------------------------------------------------------------------------

 

 




(b)     Promptly after receipt by an indemnified party under this Section 7.4 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.4 promptly notify the indemnifying party in writing thereof, but
the omission to notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.4 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.4 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, reasonably satisfactory to such indemnifying
party, representing all of the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of action, in each
of which cases the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party. The indemnifying party shall not be liable
for any settlement of any action without its written consent. In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action unless the indemnifying party shall have approved in writing the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all liability on claims that are the subject matter of such proceeding.

 

 
16

--------------------------------------------------------------------------------

 

 




(c)     If the indemnification provided for in this Section 7.4 is required by
its terms but is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party under paragraphs (a), (b) or
(c) of this Section 7.4 in respect to any losses, claims, damages, liabilities
or expenses referred to herein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to herein
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the private placement of Shares
hereunder or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but the relative
fault of the Company and the Purchaser in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement and/or the Registration Statement that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and each Purchaser on the other shall be deemed to be in the same
proportion as the amount paid by such Purchaser to the Company pursuant to this
Agreement for the Registrable Securities purchased by such Purchaser that were
sold pursuant to the Registration Statement bears to the difference (the
“Difference”) between the amount such Purchaser paid for the Registrable
Securities that were sold pursuant to the Registration Statement and the amount
received by such Purchaser from such sale. The relative fault of the Company on
the one hand and each Purchaser on the other shall be determined by reference
to, among other things, whether the untrue or alleged statement of a material
fact or the omission or alleged omission to state a material fact or the
inaccurate or the alleged inaccurate representation and/or warranty relates to
information supplied by the Company or by such Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
paragraph (c) of this Section 7.4, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this
Section 7.4 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this paragraph (d); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under paragraph (c) for purposes of indemnification. The Company and the
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.4 were determined solely by pro rata allocation (even if the
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the provisions of this Section 7.4, no
Purchaser shall be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 7.4 are several and not joint.

 

 
17

--------------------------------------------------------------------------------

 

 




7.5     Termination of Conditions and Obligations. The restrictions imposed by
Section 5.8 or Section 7.3 upon the transferability of the Registrable
Securities shall cease and terminate as to any particular number of the
Registrable Securities at such time as an opinion of counsel satisfactory in
form and substance to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.




7.6     Information Available.




(a)     The Company, upon the reasonable request of the Purchaser, shall make
available for inspection by each Purchaser, any underwriter participating in any
disposition pursuant to the Registration Statement and any attorney, accountant
or other agent retained by the Purchaser or any such underwriter, all financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company’s officers, employees and independent accountants to
supply all information reasonably requested by the Purchaser or any such
underwriter, attorney, accountant or agent in connection with the Registration
Statement.




(b)     The Company shall not disclose material nonpublic information to the
Purchaser, or to advisors to or representatives of the Purchaser, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Purchaser, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and the Purchaser wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.




SECTION 8.     No Fees. Each of the parties represents that, on the basis of any
actions and agreements by it, there are no placement agents, brokers or finders
entitled to compensation in connection with the sale of the Shares to the
Purchaser.




SECTION 9.     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any Other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Shares pursuant to
the Agreements has been made by such Purchaser independently of any other
Purchaser. Nothing contained in the Agreements, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

 
18

--------------------------------------------------------------------------------

 

 




SECTION 10.     Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, e-mail, confirmed facsimile or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
two business days after so mailing (in any format) addressed as follows:




(a)     if to the Company, to:




Salon Media Group, Inc.

870 Market Street, Suite 528

San Francisco, CA 94102

(415) 645-9200

Attention: Cynthia Jeffers

Chief Executive Officer

Facsimile:  (415) 645-9202

E-mail:  cindy@salon.com

with a copy to:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York  10104

+1 (212) 468-8000

Attention:  James Tanenbaum

Facsimile:  +1 (212) 468-7900

E-mail: jtanenbaum@mofo.com




or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and




(b)     if to the Purchaser, at its address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.




SECTION 11.     Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 11 shall be
binding upon each holder of any securities purchased under this Agreement at the
time outstanding, each future holder of all such securities, and the Company.

 

 
19

--------------------------------------------------------------------------------

 

 




SECTION 12.     Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.




SECTION 13.     Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.




SECTION 14.     Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. Each of the Company and the Purchaser submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Company and the
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.




SECTION 15.     Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.




SECTION 16.     Fees and Expenses. Except as set forth herein, each of the
Company and the Purchaser shall pay its respective fees and expenses related to
the transactions contemplated by this Agreement.




SECTION 17.     Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in
Section 7.4, any person controlling the Company or the Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.4, no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement.




SECTION 18.     Further Assurances. Each party agrees to cooperate fully with
the other parties and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.

 

 
20

--------------------------------------------------------------------------------

 

 




SECTION 19.     Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile signatures shall be deemed original signatures.




[Remainder of Page Left Intentionally Blank]

 

 

 

 

 

 
21

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.




 


SALON MEDIA GROUP, INC.

By:

   

Name:

Cynthia Jeffers

 

Title:

Chief Executive Officer

 




Print or Type:

 

Name of Purchaser
(Individual or Institution)

 

Jurisdiction of Purchaser’s Executive Offices

 

Name of Individual representing
Purchaser (if an Institution)

 

Title of Individual representing
Purchaser (if an Institution)

 




Signature by:

Individual Purchaser or Individual
representing Purchaser:

 

Address:

Telephone:

Facsimile:

E-mail:

 

 Signature Page to Purchase Agreement

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT A




SALON MEDIA GROUP, INC.
Exchange Rate of $0.35 per share of Common Stock



 

 

 
A-1

--------------------------------------------------------------------------------

 

 




EXHIBIT B




SALON MEDIA GROUP, INC.
CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited)
(in thousands, except share and per share amounts)

 

 
B-1

--------------------------------------------------------------------------------

 

 




APPENDIX I




SUMMARY INSTRUCTION SHEET FOR PURCHASER

 

(to be read in conjunction with the entire Purchase Agreement)

 

A.

Complete the following items on BOTH Purchase Agreements (Sign two originals):




 

1.

Cover Page:




 

(i)

Do NOT fill in date – this will be filled in by the Company upon acceptance




 

(ii)

Number of Shares




 

(iii)

Aggregate Purchase Price




 

(iv)

Identification of Exchanged Security, including number of shares or principal
amount thereof




 

2.

Signature Page:




 

(i)

Name of Purchaser (Individual or Institution)




 

(ii)

Name of Individual representing Purchaser (if an Institution)




 

(iii)

Title of Individual representing Purchaser (if an Institution)




 

(iv)

Signature of Individual Purchaser or Individual representing Purchaser




 

3.

Appendix I - Stock Certificate Questionnaire/Registration Statement
Questionnaire:

 

Provide the information requested by the Certificate Questionnaire and the
Registration Statement Questionnaire.

 

 

4.

Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix I to (initially by facsimile with original by
overnight delivery) to the Company at the address set forth in Section 10 of the
Agreement.




B.

For cash payment, the Company will send wire instructions on request.




C.

For payment with Exchanged Securities:




 

1.

If the Exchanged Securities are shares of Preferred Stock: A duly executed stock
power, either separate from or attached to the share certificate. NOTE: a
separate stock power, mailed separately from the share certificate, is a more
secure delivery method.

 

 


--------------------------------------------------------------------------------

 

 




 

2.

If the Exchanged Securities are evidence of indebtedness, such as convertible
notes; delivery of the original evidence of indebtedness.




 

3.

If the Exchanged Securities is a related party advance, a letter, which may be
an email, authorizing the Company to cancel the specified amount of related
party advance against issuance of the shares of Common Stock.




NOTE: If the Purchaser needs an affidavit of lost certificate or affidavit of
lost note, please contact Alex Fernandez at the Company, afernandez@salon.com,
Tel: 415.645.9317




D.

Upon the resale of the Registrable Securities by the Purchasers after the
Registration Statement covering the Registrable Securities is effective, as
described in the Purchase Agreement, the Purchaser:




 

(i)

must deliver a current prospectus of the Company to the buyer (prospectuses must
be obtained from the Company at the Purchaser’s request); and




 

(ii)

must send a letter in the form of Appendix II to the Company so that the
Registrable Securities may be properly transferred.




 

 


--------------------------------------------------------------------------------

 

 

Appendix I
(Page 1 of 3)

SALON MEDIA GROUP, INC.




CERTIFICATE QUESTIONNAIRE




Pursuant to Section 3 of the Agreement, please provide us with the following
information:




1.

The exact name that your Registrable Securities are to be registered in (this is
the name that will appear on your stock certificate(s)). You may use a nominee
name if appropriate:

2.

The relationship between the Purchaser of the Registrable Securities and the
Registered Holder listed in response to item 1 above:

3.

The mailing address of the Registered Holder listed in response to item 1 above:

4.

The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:

 

 

 

 


--------------------------------------------------------------------------------

 

 

Appendix I
(Page 2 of 3)

SALON MEDIA GROUP, INC.
REGISTRATION STATEMENT QUESTIONNAIRE




In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

SECTION 1.     Pursuant to the “Selling Securityholder” section of the
Registration Statement, please state your or your organization’s name exactly as
it should appear in the Registration Statement:




 

 




SECTION 2.     Please provide the number of Shares that you or your organization
will own immediately after Closing, including those Shares purchased by you or
your organization pursuant to this Purchase Agreement and those Shares purchased
by you or your organization through other transactions and provide the number of
Shares that you have or your organization has the right to acquire within 60
days of Closing:




   

 




SECTION 3.     Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?




_____ Yes _____ No




If yes, please indicate the nature of any such relationships below:




       

 




SECTION 4.     Are you (i) FINRA Member (see definition), (ii) a Controlling
(see definition) shareholder of FINRA Member, (iii) a Person Associated with a
Member of FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member?




Answer: [ ] Yes [ ] No      If “yes,” please describe below




       

 

 


--------------------------------------------------------------------------------

 

 

Appendix I
(Page 3 of 3)




FINRA Member. The term “FINRA member” means either any broker or dealer admitted
to membership in the Financial Industry Regulatory Authority, Inc. (“FINRA”).
(FINRA Manual, By-laws of FINRA Regulation, Inc. Article I, Definitions)




Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)




Person Associated with a member of FINRA. The term “person associated with a
member of FINRA” means every sole proprietor, partner, officer, director, branch
manager or executive representative of any FINRA Member, or any natural person
occupying a similar status or performing similar functions, or any natural
person engaged in the investment banking or securities business who is directly
or indirectly controlling or controlled by a FINRA Member, whether or not such
person is registered or exempt from registration with FINRA pursuant to its
bylaws. (FINRA Manual, By-laws of FINRA Regulation, Inc. Article I, Definitions)




Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)

 

 


--------------------------------------------------------------------------------

 

 

APPENDIX II

[Transfer Agent]
[Address]




Attention:




PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

 

The undersigned, [an officer of, or other person duly authorized by]

_____________________________________________________________ hereby certifies

                             [fill in official name of individual or
institution]

that he/she [said institution] is the Purchaser of the Shares evidenced by the
attached certificate,

and as such, sold such Shares on _______________ in accordance with the terms of
the

                                                                         [date] 

Purchase Agreement and in accordance with Registration Statement

number ____________________________________________ as amended, and, in the case
of a

       [fill in the number of or otherwise identify Registration Statement] 

transfer pursuant to the Registration Statement, the requirement of delivering a
current

prospectus by the Company has been complied with in connection with such sale.

 

Print or Type:




Name of Purchaser
(Individual or
Institution):

   

Name of Individual
representing
Purchaser (if an
Institution):

   

Title of Individual
representing
Purchaser (if an
Institution):

 

Signature by:

Individual Purchaser
or Individual repre-
senting Purchaser:

 

 


